                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                      Email: acolman@reedsmith.com
                                                                                    2 Zachary C. Frampton (SBN 303225)
                                                                                      Email: zframpton@reedsmith.com
                                                                                    3 Bryan D. Trader (SBN 318133)
                                                                                      Email: btrader@reedsmith.com
                                                                                    4 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2900
                                                                                    5 Los Angeles, CA 90071-1514
                                                                                      Telephone: +1 213 457 8000
                                                                                    6 Facsimile: +1 213 457 8080
                                                                                    7 Attorneys for Defendants
                                                                                      BARCLAYS BANK DELAWARE
                                                                                    8
                                                                                    9                      UNITED STATES DISTRICT COURT
                                                                                   10                    EASTERN DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12 TERESA GARDENHIRE,                   No. 2:19-cv-00854 WBS DB
REED SMITH LLP




                                                                                   13             Plaintiff,               STIPULATION AND ORDER
                                                                                                                           GRANTING STIPULATION AND
                                                                                   14       vs.                            PROTECTIVE ORDER

                                                                                   15 EXPERIAN INFORMATION
                                                                                      SOLUTIONS, INC.;
                                                                                   16 EQUIFAX INFORMATION SERVICES,
                                                                                      LLC;
                                                                                   17 AVANT, LLC;
                                                                                      BARCLAYS BANK DELAWARE;
                                                                                   18 CAPITAL ONE BANK (USA) N.A.,
                                                                                   19                  Defendant(s).

                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1        IT IS HEREBY STIPULATED by and between Plaintiff Teresa Gardenhire
                                                                                    2 and Defendant Barclays Bank Delaware, by and through their respective counsel of
                                                                                    3 record, that in order to facilitate the exchange of information and documents which may
                                                                                    4 be subject to confidentiality limitations on disclosure due to federal laws, state laws,
                                                                                    5 and privacy rights, the Parties stipulate as follows:
                                                                                    6        I.     In this Stipulation and Protective Order, the words set forth below shall
                                                                                    7 have the following meanings:
                                                                                    8               A.     “Court” means the Honorable Judge William B. Shubb and
                                                                                    9 Magistrate Judge Deborah Barnes, or any other judge to which this Proceeding may be
                                                                                   10 assigned, including Court staff participating in such proceedings.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11               B.     “Confidential” means any Documents, Testimony, or Information
                                                                                   12 which is in the possession of a Designating Party who believes in good faith that such
REED SMITH LLP




                                                                                   13 Documents, Testimony, or Information is entitled to confidential treatment under
                                                                                   14 applicable law.
                                                                                   15               C.     “Confidential Materials” means any Documents, Testimony or
                                                                                   16 Information as defined below designated as “Confidential” or “Highly Confidential -
                                                                                   17 Attorneys’ Eyes Only” pursuant to the provisions of this Stipulation and Protective
                                                                                   18 Order.
                                                                                   19               D.     “Designating Party” means the Party or non-party that designates
                                                                                   20 Documents, Testimony, or Information, as defined below, as “Confidential” or “Highly
                                                                                   21 Confidential - Attorneys’ Eyes Only”.
                                                                                   22               E.     “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge,
                                                                                   23 give, or make available Materials, or any part thereof, or any information contained
                                                                                   24 therein.
                                                                                   25               F.     “Documents” means any: (1) written, electronic, recorded, or
                                                                                   26 graphic matter; (2) interrogatory answers filed in this action; (3) requests to admit and
                                                                                   27 responses thereto filed in this action; (4) transcripts of and exhibits to depositions; (5)
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –1–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1 and any portions of any court papers filed in this action that quote from or summarize
                                                                                    2 any of these items.
                                                                                    3               G.      “Highly Confidential - Attorneys’ Eyes Only” means any
                                                                                    4 Documents, Testimony, or Information which is in the possession of a Designating
                                                                                    5 Party who believes in good faith that such Documents, Testimony, or Information
                                                                                    6 constitute extremely sensitive “Confidential” information, the Disclosure of which to
                                                                                    7 another Party or Non-Party would create a substantial risk of serious harm that could
                                                                                    8 not be avoided by less restrictive means.
                                                                                    9               H.      “Information” means the content of Documents or Testimony.
                                                                                   10               I.      “Party” means a party to this Joint Stipulation and Protective Order,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Teresa Gardenhire and Barclays Bank Delaware, including all its officers, directors,
                                                                                   12 employees, consultants, retained experts, and Outside Counsel of Record (and their
REED SMITH LLP




                                                                                   13 support staffs).
                                                                                   14               J.      “Proceeding” means the above-entitled proceeding, United States
                                                                                   15 District Court, Eastern District of California, Case No. 2:19-cv-00854-WBS-DB.
                                                                                   16               K.      “Testimony” means all depositions, declarations or other testimony
                                                                                   17 taken or used in this Proceeding.
                                                                                   18        II.    The Designating Party shall have the right to designate as “Confidential”
                                                                                   19 or “Highly Confidential - Attorneys’ Eyes Only” any Documents, Testimony or
                                                                                   20 Information that the Designating Party in good faith believes to contain non-public
                                                                                   21 information that is entitled to confidential treatment under applicable law.
                                                                                   22        III.   The entry of this Stipulation and Protective Order does not alter, waive,
                                                                                   23 modify, or abridge any right, privilege or protection otherwise available to any Party
                                                                                   24 with respect to the discovery of matters, including but not limited to any Party’s right
                                                                                   25 to assert the attorney-client privilege, the attorney work product doctrine, or other
                                                                                   26 privileges, or any Party’s right to contest any such assertion.
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –2–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1           IV.   Any Documents, Testimony or Information to be designated as
                                                                                    2 “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” must be clearly so
                                                                                    3 designated before the Document, Testimony or Information is Disclosed or produced.
                                                                                    4 The parties may agree that the case name and number are to be part of the “Confidential”
                                                                                    5 or “Highly Confidential - Attorneys’ Eyes Only” designation. The “Confidential”
                                                                                    6 designation should not obscure or interfere with the legibility of the designated
                                                                                    7 Information.
                                                                                    8                 A.    For Documents (apart from transcripts of depositions or other
                                                                                    9 pretrial or trial proceedings), the Designating Party must affix the legend “Confidential”
                                                                                   10 or “Highly Confidential - Attorneys’ Eyes Only” on each page of any Document
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 containing such designated Confidential Material.
                                                                                   12                 B.    For deposition and hearing transcripts the Designating Party may
REED SMITH LLP




                                                                                   13 either:
                                                                                   14                       1.    Identify on the record, before the close of the deposition, all
                                                                                   15                 “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”
                                                                                   16                 Testimony, by specifying all portions of the Testimony that qualify as
                                                                                   17                 “Confidential;” or “Highly Confidential - Attorneys’ Eyes Only”.
                                                                                   18                       2.    Designate the entirety of the Testimony at the deposition as
                                                                                   19                 “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” (before
                                                                                   20                 the deposition is concluded) with the right to identify more specific
                                                                                   21                 portions of the Testimony as to which protection is sought within 30 days
                                                                                   22                 following receipt of the deposition transcript. In circumstances where
                                                                                   23                 portions of the deposition Testimony are designated for protection, the
                                                                                   24                 transcript pages containing Confidential Materials may be separately
                                                                                   25                 bound by the court reporter, who must affix to the top of each page the
                                                                                   26                 legend “Confidential” or “Highly Confidential - Attorneys’ Eyes Only,” as
                                                                                   27                 instructed by the Designating Party.
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –3–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1               C.    For responses to interrogatories, the Designating Party must specify
                                                                                    2 in the responses that the responses or specific parts thereof as designated as
                                                                                    3 “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”. The Designating
                                                                                    4 Party must also affix the legend “Confidential” or “Highly Confidential - Attorneys’
                                                                                    5 Eyes Only” on each page of the responses to interrogatories containing Confidential
                                                                                    6 Materials.
                                                                                    7               D.    For Information produced in some form other than Documents, and
                                                                                    8 for any other tangible items, including, without limitation, compact discs or DVDs, the
                                                                                    9 Designating Party must affix in a prominent place on the exterior of the container or
                                                                                   10 containers in which the Information or item is stored the legend “Confidential” or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “Highly Confidential - Attorneys’ Eyes Only.” If only portions of the Information or
                                                                                   12 item warrant protection, the Designating Party, to the extent practicable, shall identify
REED SMITH LLP




                                                                                   13 the “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” portions.
                                                                                   14        V.     The inadvertent production by any of the undersigned Parties or non-
                                                                                   15 Parties to the Proceedings of any Document, Testimony or Information during
                                                                                   16 discovery in this Proceeding without a “Confidential” or “Highly Confidential -
                                                                                   17 Attorneys’ Eyes Only” designation, shall be without prejudice to any claim that such
                                                                                   18 item is “Confidential” and such Party shall not be held to have waived any rights by
                                                                                   19 such inadvertent production. A Party shall not be held to have waived any rights by
                                                                                   20 such Inadvertent production, in the event that any Document, Testimony or Information
                                                                                   21 that is subject to a “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”, is
                                                                                   22 produced by any Party without such label. In the event that any Document, Testimony
                                                                                   23 or Information that is subject to a “Confidential” or “Highly Confidential - Attorneys’
                                                                                   24 Eyes Only” designation is inadvertently produced without such designation, the Party
                                                                                   25 that inadvertently produced the document may designate such Document, Testimony or
                                                                                   26 Information as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” by
                                                                                   27 providing written notice within twenty (20) days of discovery of the inadvertent
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –4–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1 production, together with a further copy of the subject Document, Testimony or
                                                                                    2 Information designated as “Confidential” or “Highly Confidential - Attorneys’ Eyes
                                                                                    3 Only” (the “Inadvertent Production Notice”). In the event that this provision conflicts
                                                                                    4 with any applicable law regarding waiver of confidentiality through the inadvertent
                                                                                    5 production of Documents, Testimony or Information, such law shall govern.
                                                                                    6        VI.    In the event that counsel for a Party receiving Documents, Testimony or
                                                                                    7 Information in discovery designated as “Confidential” or “Confidential - Attorneys’
                                                                                    8 Eyes Only” objects to such designation with respect to any or all of such items, said
                                                                                    9 counsel shall advise counsel for the Designating Party, in writing, of such objections,
                                                                                   10 the specific Documents, Testimony or Information to which each objection pertains,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 and the specific reasons and support for such objections (the “Designation Objections”).
                                                                                   12 Counsel for the Designating Party shall have thirty (30) days from receipt of the written
REED SMITH LLP




                                                                                   13 Designation Objections to either (a) agree in writing to de-designate Documents,
                                                                                   14 Testimony or Information pursuant to any or all of the Designation Objections and/or
                                                                                   15 (b) file a motion with the Court seeking to uphold any or all designations on Documents,
                                                                                   16 Testimony or Information addressed by the Designation Objections (the “Designation
                                                                                   17 Motion”). Pending a resolution of the Designation Motion by the Court, any and all
                                                                                   18 existing designations on the Documents, Testimony or Information at issue in such
                                                                                   19 Motion shall remain in place. The Designating Party shall have the burden on any
                                                                                   20 Designation Motion of establishing the applicability of its “Confidential” or
                                                                                   21 “Confidential - Attorneys’ Eyes Only” designation. In the event that the Designation
                                                                                   22 Objections are neither timely agreed to nor timely addressed in the Designation Motion,
                                                                                   23 then such Documents, Testimony or Information shall be de-designated in accordance
                                                                                   24 with the Designation Objection applicable to such material.
                                                                                   25        VII. Access to and/or Disclosure of Confidential Materials designated as
                                                                                   26 “Confidential” shall be permitted only to the following persons:
                                                                                   27               A.    The Court;
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –5–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1               B.    (1) Attorneys of record in the Proceedings and their affiliated
                                                                                    2 attorneys, paralegals, clerical and secretarial staff employed by such attorneys who are
                                                                                    3 actively involved in the Proceedings and are not employees of any Party. (2) In-house
                                                                                    4 counsel to the undersigned Parties and the paralegal, clerical and secretarial staff
                                                                                    5 employed by such counsel. Provided, however, that each non-lawyer given access to
                                                                                    6 Confidential Materials shall be advised that such Materials are being Disclosed pursuant
                                                                                    7 to, and are subject to, the terms of this Stipulation and Protective Order and that they
                                                                                    8 may not be Disclosed other than pursuant to its terms;
                                                                                    9               C.    Those officers, directors, partners, members, employees and agents
                                                                                   10 of all non-designating Parties that counsel for such Parties deems necessary to aid
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 counsel in the prosecution and defense of this Proceeding; provided, however, that the
                                                                                   12 Parties agree that such individual are bound by this Stipulation and Protective Order;
REED SMITH LLP




                                                                                   13               D.    Court reporters in this Proceeding (whether at depositions, hearings,
                                                                                   14 or any other proceeding);
                                                                                   15               E.    Any deposition, trial or hearing witness in the Proceeding who
                                                                                   16 previously has had access to the Confidential Materials, or who is currently or was
                                                                                   17 previously an officer, director, partner, member, employee or agent of an entity that has
                                                                                   18 had access to the Confidential Materials;
                                                                                   19               F.    Any deposition or non-trial hearing witness in the Proceeding who
                                                                                   20 previously did not have access to the Confidential Materials; provided, however, that
                                                                                   21 each such witness given access to Confidential Materials shall be advised that such
                                                                                   22 Materials are being Disclosed pursuant to, and are subject to, the terms of this
                                                                                   23 Stipulation and Protective Order and that they may not be Disclosed other than pursuant
                                                                                   24 to its terms and the Party making the disclosure shall secure the signature of such person
                                                                                   25 on a statement in the form attached hereto as Exhibit A;
                                                                                   26               G.    Mock jury participants, provided, however, that prior to the
                                                                                   27 Disclosure of Confidential Materials to any such mock jury participant, counsel for the
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –6–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1 Party making the Disclosure shall deliver a copy of this Stipulation and Protective Order
                                                                                    2 to such person, shall explain that such person is bound to follow the terms of such Order,
                                                                                    3 and shall secure the signature of such person on a statement in the form attached hereto
                                                                                    4 as Exhibit A.
                                                                                    5               H.     Outside experts or expert consultants consulted by the undersigned
                                                                                    6 Parties or their counsel in connection with the Proceeding, whether or not retained to
                                                                                    7 testify at any oral hearing; provided, however, that prior to the Disclosure of
                                                                                    8 Confidential Materials to any such expert or expert consultant, counsel for the Party
                                                                                    9 making the Disclosure shall deliver a copy of this Stipulation and Protective Order to
                                                                                   10 such person, shall explain its terms to such person, and shall secure the signature of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 such person on a statement in the form attached hereto as Exhibit A. It shall be the
                                                                                   12 obligation of counsel, upon learning of any breach or threatened breach of this
REED SMITH LLP




                                                                                   13 Stipulation and Protective Order by any such expert or expert consultant, to promptly
                                                                                   14 notify counsel for the Designating Party of such breach or threatened breach;
                                                                                   15               I.     Any other person that the Designating Party agrees to in writing.
                                                                                   16               J.     Any person who was the author, recipient or copy recipient of a
                                                                                   17 document;
                                                                                   18               K.     Any person whom the parties have agreed to use as a mediator in
                                                                                   19 this Proceeding; and
                                                                                   20               L.     Any person designated by the Court in the interest of justice, upon
                                                                                   21 such terms as the Court may deem proper.
                                                                                   22        VIII. Access to and/or Disclosure of Confidential Materials designated as
                                                                                   23 “Highly Confidential - Attorneys’ Eyes Only” shall be permitted only to the following
                                                                                   24 persons:
                                                                                   25               (a)    The Court;
                                                                                   26               (b)    (1) Attorneys of record in the Proceedings for the Receiving Party
                                                                                   27 only (and their affiliated attorneys, paralegals, clerical and secretarial staff employed
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –7–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1 by such attorneys who are actively involved in the Proceedings and are not employees
                                                                                    2 of any Party). Unless the Designating Party expressly provides in writing that another
                                                                                    3 Parties’ counsel of record may review materials designated as “Highly Confidential -
                                                                                    4 Attorneys’ Eyes Only”, the Receiving Party’s counsel shall not share any such
                                                                                    5 material with any other counsel of record. (2) In-house counsel for the Receiving
                                                                                    6 Party (and the paralegal, clerical and secretarial staff employed by such counsel)
                                                                                    7 responsible for the Proceeding. Each non-lawyer given access to Confidential
                                                                                    8 Materials shall be advised that such Materials are being Disclosed pursuant to, and are
                                                                                    9 subject to, the terms of this Stipulation and Protective Order and that they may not be
                                                                                   10 Disclosed other than pursuant to its terms;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11               (c)   Outside experts or expert consultants consulted by the undersigned
                                                                                   12 Parties or their counsel in connection with the Proceeding, whether or not retained to
REED SMITH LLP




                                                                                   13 testify at any oral hearing; provided, however, that prior to the Disclosure of
                                                                                   14 Confidential Materials to any such expert or expert consultant, counsel for the Party
                                                                                   15 making the Disclosure shall deliver a copy of this Stipulation and Protective Order to
                                                                                   16 such person, shall explain its terms to such person, and shall secure the signature of
                                                                                   17 such person on a statement in the form attached hereto as Exhibit A. It shall be the
                                                                                   18 obligation of counsel, upon learning of any breach or threatened breach of this
                                                                                   19 Stipulation and Protective Order by any such expert or expert consultant, to promptly
                                                                                   20 notify counsel for the Designating Party of such breach or threatened breach;
                                                                                   21               (d)   Any person designated by the Court in the interest of justice, upon
                                                                                   22 such terms as the Court may deem proper; and
                                                                                   23               (e)   Court reporters in this Proceeding (whether at depositions,
                                                                                   24 hearings, or any other proceeding).
                                                                                   25        IX.    Confidential Materials shall be used by the persons receiving them only
                                                                                   26 for the purposes of preparing for, conducting, participating in the conduct of, and/or
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –8–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1 prosecuting and/or defending the Proceeding, and not for any business or other purpose
                                                                                    2 whatsoever.
                                                                                    3        X.     Any Party to the Proceeding (or other person subject to the terms of this
                                                                                    4 Stipulation and Protective Order) may ask the Court, after appropriate notice to the other
                                                                                    5 Parties to the Proceeding, to modify or grant relief from any provision of this Stipulation
                                                                                    6 and Protective Order.
                                                                                    7        XI.    Entering into, agreeing to, and/or complying with the terms of this
                                                                                    8 Stipulation and Protective Order shall not:
                                                                                    9               A.    Operate as an admission by any person that any particular
                                                                                   10 Document, Testimony or Information marked “Confidential” or “Highly Confidential -
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Attorneys’ Eyes Only” contains or reflects trade secrets, proprietary, confidential or
                                                                                   12 competitively sensitive business, commercial, financial or personal information; or
REED SMITH LLP




                                                                                   13               B.    Prejudice in any way the right of any Party (or any other person
                                                                                   14 subject to the terms of this Stipulation and Protective Order) to seek a determination by
                                                                                   15 the Court of whether any particular Confidential Material should be subject to
                                                                                   16 protection as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” under the
                                                                                   17 terms of this Stipulation and Protective Order; or to seek relief from the Court on
                                                                                   18 appropriate notice to all other Parties to the Proceeding from any provision(s) of this
                                                                                   19 Stipulation and Protective Order, either generally or as to any particular Document,
                                                                                   20 Confidential Materials, or Information.
                                                                                   21        XII. Any current Party or new Party to the Proceeding who has not executed
                                                                                   22 this Stipulation and Protective Order as of the time it is presented to the Court for
                                                                                   23 signature may thereafter become a Party to this Stipulation and Protective Order by its
                                                                                   24 counsel’s signing and dating a copy of Exhibit A attached hereto, and filing the same
                                                                                   25 with the Court, and serving copies of such signed and dated copy upon the other Parties
                                                                                   26 to this Stipulation and Protective Order.
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  –9–
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1        XIII. Any Information that may be produced by a non-Party witness in discovery
                                                                                    2 in the Proceeding pursuant to subpoena or otherwise may be designated by such non-
                                                                                    3 Party as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” under the
                                                                                    4 terms of this Stipulation and Protective Order, and any such designation by a non-Party
                                                                                    5 shall have the same force and effect, and create the same duties and obligations, as if
                                                                                    6 made by one of the undersigned Parties hereto. Any such designation shall also function
                                                                                    7 as a consent by such producing Party to the authority of the Court in the Proceeding to
                                                                                    8 resolve and conclusively determine any motion or other application made by any person
                                                                                    9 or Party with respect to such designation, or any other matter otherwise arising under
                                                                                   10 this Stipulation and Protective Order.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        XIV. If any person subject to this Stipulation and Protective Order who has
                                                                                   12 custody of any Confidential Materials receives a subpoena or other process
REED SMITH LLP




                                                                                   13 (“Subpoena”) from any government or other person or entity demanding production of
                                                                                   14 Confidential Materials, the recipient of the Subpoena shall, within five (5) days, give
                                                                                   15 notice of the same by electronic mail transmission, followed by either express mail or
                                                                                   16 overnight delivery to counsel of record for the Designating Party, and shall furnish such
                                                                                   17 counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating Party
                                                                                   18 may, in its sole discretion and at its own cost, move to quash or limit the Subpoena,
                                                                                   19 otherwise oppose production of the Confidential Materials, and/or seek to obtain
                                                                                   20 confidential treatment of such Confidential Materials from the subpoenaing person or
                                                                                   21 entity to the fullest extent available under law. The recipient of the Subpoena may not
                                                                                   22 produce any Documents, Testimony or Information pursuant to the Subpoena prior to
                                                                                   23 the date specified for production on the Subpoena.
                                                                                   24        XV. Nothing in this Stipulation and Protective Order shall be construed to
                                                                                   25 preclude either Party from asserting in good faith that certain Confidential Materials
                                                                                   26 require additional protection. The Parties shall meet and confer to agree upon the terms
                                                                                   27 of such additional protection.
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  – 10 –
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1          XVI. If, after execution of this Stipulation and Protective Order, any
                                                                                    2 Confidential Materials submitted by a Designating Party under the terms of this
                                                                                    3 Stipulation and Protective Order is Disclosed by a non-Designating Party to any person
                                                                                    4 other than in the manner authorized by this Stipulation and Protective Order, the non-
                                                                                    5 Designating Party responsible for the Disclosure shall bring all pertinent facts relating
                                                                                    6 to the Disclosure of such Confidential Materials to the immediate attention of the
                                                                                    7 Designating Party.
                                                                                    8          XVII. A Party that seeks to file under seal any Protected Material must comply
                                                                                    9 with Local Civil Rule 141. Protected Material may only be filed under seal pursuant to
                                                                                   10 a court order authorizing the sealing of the specific Protected Material at issue. If a
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Party’s request to file Protected Material under seal is denied by the court, then the
                                                                                   12 Receiving Party may file the information in the public record, unless otherwise
REED SMITH LLP




                                                                                   13 instructed by the court.
                                                                                   14          XVIII.      The Parties shall meet and confer regarding the procedures for use
                                                                                   15 of Confidential Materials at trial and shall move the Court for entry of an appropriate
                                                                                   16 order.
                                                                                   17          XIX. Neither this Protective Order nor the Disclosure of Confidential Materials
                                                                                   18 shall be deemed a concession or determination of the relevance, materiality, or
                                                                                   19 admissibility of Confidential Materials governed by or Disclosed under this Protective
                                                                                   20 Order. Nothing in this Stipulation and Protective Order shall affect the admissibility
                                                                                   21 into evidence of Confidential Materials, or abridge the rights of any person to seek
                                                                                   22 judicial review or to pursue other appropriate judicial action with respect to any ruling
                                                                                   23 made by the Court concerning the issue of the status of Confidential Materials.
                                                                                   24          XX. This Stipulation and Protective Order shall continue to be binding after the
                                                                                   25 conclusion of this Proceeding and all subsequent proceedings arising from this
                                                                                   26 Proceeding, except that a Party may seek the written permission of the Designating
                                                                                   27 Party or may move the Court for relief from the provisions of this Stipulation and
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  – 11 –
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1 Protective Order. To the extent permitted by law, the Court shall retain jurisdiction to
                                                                                    2 enforce, modify, or reconsider this Stipulation and Protective Order, even after the
                                                                                    3 Proceeding is terminated.
                                                                                    4        XXI. Upon written request made within thirty (30) days after the settlement or
                                                                                    5 other termination of the Proceeding, the undersigned Parties shall have thirty (30) days
                                                                                    6 to either (a) promptly return to counsel for each Designating Party all Confidential
                                                                                    7 Materials and all copies thereof (except that counsel for each Party may maintain in its
                                                                                    8 files, in continuing compliance with the terms of this Stipulation and Protective Order,
                                                                                    9 all work product, and one copy of each pleading filed with the Court) (b) agree with
                                                                                   10 counsel for the Designating Party upon appropriate methods and certification of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 destruction or other disposition of such Confidential Materials, or (c) as to any
                                                                                   12 Documents, Testimony or other Information not addressed by sub-paragraphs (a) and
REED SMITH LLP




                                                                                   13 (b), file a motion seeking a Court order regarding proper preservation of such Materials.
                                                                                   14 To the extent permitted by law the Court shall retain continuing jurisdiction to review
                                                                                   15 and rule upon the motion referred to in sub-paragraph (c) herein.
                                                                                   16        XXII. After this Stipulation and Protective Order has been signed by counsel for
                                                                                   17 all Parties, it shall be presented to the Court for entry. Counsel agree to be bound by
                                                                                   18 the terms set forth herein with regard to any Confidential Materials that have been
                                                                                   19 produced before the Court signs this Stipulation and Protective Order.
                                                                                   20        XXIII.       The Parties and all signatories to the Certification attached hereto as
                                                                                   21 Exhibit A agree to be bound by this Stipulation and Protective Order pending its
                                                                                   22 approval and entry by the Court. In the event that the Court modifies this Stipulation
                                                                                   23 and Protective Order, or in the event that the Court enters a different Protective Order,
                                                                                   24 the Parties agree to be bound by this Stipulation and Protective Order until such time as
                                                                                   25 the Court may enter such a different Order. It is the Parties’ intent to be bound by the
                                                                                   26 terms of this Stipulation and Protective Order pending its entry so as to allow for
                                                                                   27 immediate production of Confidential Materials under the terms herein.
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  – 12 –
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1        IT IS SO STIPULATED:
                                                                                    2
                                                                                    3 DATED: February 20, 2020
                                                                                                                             THE LAW OFFICES OF JONATHAN A.
                                                                                    4                                        STIEGLITZ
                                                                                    5
                                                                                    6                                        By: /s/ Jonathan A. Stieglitz1
                                                                                                                                Jonathan A. Stieglitz
                                                                                    7                                           Attorney for Plaintiff
                                                                                                                                TERESA GARDENHIRE
                                                                                    8
                                                                                    9 DATED: February 20, 2020
                                                                                   10                                        REED SMITH LLP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12                                        By: /s/ Bryan D. Trader
REED SMITH LLP




                                                                                                                                Zachary C. Frampton
                                                                                   13                                           Bryan D. Trader
                                                                                                                                Attorneys for Defendant
                                                                                   14                                           BARCLAYS BANK DELAWARE
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27  Pursuant to Eastern District Local Rule 131(e), filing counsel attests that all other
                                                                                        1

                                                                                      signatories listed hereon and on whose behalf this filing is submitted concur in the
                                                                                   28 filing’s content and have authorized the filing.
                                                                                      Case No.: 2:19-cv-00854 WBS DB           – 13 –
                                                                                        STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                              ORDER
                                                                                    1                                        EXHIBIT A
                                                                                    2        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                    3        I, _____________________________ [print or type full name], of
                                                                                    4 _____________________________ [print or type full address], declare under penalty
                                                                                    5 of perjury that I have read in its entirety and understand the Stipulation and Protective
                                                                                    6 Order that was issued by the United States District Court for the Eastern District of
                                                                                    7 California on _________ in the case of Teresa Gardenhire v. Experian Information
                                                                                    8 Solutions, Inc., et al., United States District Court, Eastern District of California, Case
                                                                                    9 No. 2:19-cv-00854-WBS-DB. I agree to comply with and to be bound by all the
                                                                                   10 terms of this Stipulation and Protective Order and I understand and acknowledge that
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 failure to so comply could expose me to sanctions and punishment in the nature of
                                                                                   12 contempt. I solemnly promise that I will not disclose in any manner any information
REED SMITH LLP




                                                                                   13 or item that is subject to this Stipulation and Protective Order to any person or entity
                                                                                   14 except in strict compliance with the provisions of this Order. I further agree to submit
                                                                                   15 to the jurisdiction of the United States District Court for the Eastern District of
                                                                                   16 California for enforcing the terms of this Stipulation and Protective Order, even if
                                                                                   17 such enforcement proceedings occur after termination of this action. I hereby appoint
                                                                                   18 _____________________________ [print or type full name] of
                                                                                   19 _____________________________ [print or type full address and telephone number]
                                                                                   20 as my California agent for service of process in connection with this action or any
                                                                                   21 proceedings related to enforcement of this Stipulation and Protective Order.
                                                                                   22        Date: _____________________________
                                                                                   23        City and State where sworn and signed: _____________________________
                                                                                   24        Printed name: _____________________________
                                                                                   25        Signature: _____________________________
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  – 14 –
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1                                                  ORDER

                                                                                    2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                                                                                    3          IT IS FURTHER ORDERED THAT:

                                                                                    4          1. Requests to seal documents shall be made by motion before the same judge who will

                                                                                    5 decide the matter related to that request to seal.
                                                                                    6          2. The designation of documents (including transcripts of testimony) as confidential

                                                                                    7 pursuant to this order does not automatically entitle the parties to file such a document with the court
                                                                                    8 under seal. Parties are advised that any request to seal documents in this district is governed by
                                                                                    9 Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a written
                                                                                   10 order of the court after a specific request to seal has been made. L.R. 141(a). However, a mere
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires that
                                                                                   12 “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing, the
REED SMITH LLP




                                                                                   13 requested duration, the identity, by name or category, of persons to be permitted access to the
                                                                                   14 document, and all relevant information.” L.R. 141(b).
                                                                                   15          3. A request to seal material must normally meet the high threshold of showing that

                                                                                   16 “compelling reasons” support secrecy; however, where the material is, at most, “tangentially related”
                                                                                   17 to the merits of a case, the request to seal may be granted on a showing of “good cause.” Ctr. for
                                                                                   18 Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City
                                                                                   19 and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
                                                                                   20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

                                                                                   21 certain documents, at any court hearing or trial – such determinations will only be made by the court
                                                                                   22 at the hearing or trial, or upon an appropriate motion.
                                                                                   23          5. With respect to motions regarding any disputes concerning this protective order which the

                                                                                   24 parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.
                                                                                   25 Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on
                                                                                   26 shortened time.
                                                                                   27 ////
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  – 15 –
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
                                                                                    1         6. The parties may not modify the terms of this Protective Order without the court’s

                                                                                    2 approval. If the parties agree to a potential modification, they shall submit a stipulation and
                                                                                    3 proposed order for the court’s consideration.
                                                                                    4         7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of

                                                                                    5 the terms of this Protective Order after the action is terminated.
                                                                                    6         8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

                                                                                    7 hereby DISAPPROVED.
                                                                                    8 DATED: February 24, 2020                        /s/ DEBORAH BARNES
                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                    9
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854 WBS DB  – 16 –
                                                                                         STIPULATION AND ORDER GRANTING STIPULATION AND PROTECTIVE
                                                                                                                       ORDER
